

113 S1971 RS: Nexus of Energy and Water for Sustainability Act of 2014
U.S. Senate
2014-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 636113th CONGRESS2d SessionS. 1971[Report No. 113–296]IN THE SENATE OF THE UNITED STATESJanuary 29, 2014Ms. Murkowski (for herself, Mr. Wyden, Mr. Udall of New Mexico, Ms. Landrieu, Mr. Schatz, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 10, 2014Reported by Ms. Landrieu, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo establish an interagency coordination committee or subcommittee with the leadership of the
			 Department of Energy and the Department of the Interior, focused on the
			 nexus between energy and water production, use, and efficiency, and for
			 other purposes.1.Short titleThis Act may be cited as the
		  Nexus of Energy and Water for Sustainability Act of 2014 or the NEWS Act of 2014.2.DefinitionsIn this Act:(1)DirectorThe term Director means the Director of the Office of Science and Technology Policy.(2)Energy-water nexusThe term energy-water nexus means the link between—(A)energy efficiency and the quantity of water needed to produce fuels and energy; and(B)the quantity of energy needed to transport, reclaim, and treat water.(3)NSTCThe term NSTC means the National Science and Technology Council.(4)Committee or SubcommitteeThe term Committee or Subcommittee means the Committee on Energy-Water Nexus for Sustainability or the Subcommittee on Energy-Water
			 Nexus for Sustainability, whichever is established by section 3(a).3.Interagency Coordination Committee(a)EstablishmentThe Director  shall establish either a committee or a subcommittee under the NSTC, to be known as 
			 either the Committee on Energy-Water Nexus for Sustainability or the
			 Subcommittee on Energy-Water Nexus for Sustainability, to carry out the
			 duties described in subsection (c).(b)Administration(1)ChairsThe Secretary of Energy and Secretary of the Interior shall serve as co-chairs of the Committee or
			 Subcommittee.(2)Membership; staffingMembership and staffing shall be determined by the NSTC.(c)DutiesThe Committee or Subcommittee shall—(1)serve as a forum for developing common Federal goals and plans on energy-water nexus issues;(2)promote coordination of  the activities  of all   Federal departments and agencies on energy-water
			 nexus issues, including the activities of—(A)the Department of Energy;(B)the Department of the Interior;(C)the Corps of Engineers;(D)the Department of Agriculture;(E)the Department of Defense;(F)the Department of State;(G)the Environmental Protection Agency;(H)the Council on Environmental Quality;(I)the National Institute of Standards and Technology;(J)the National Oceanic and Atmospheric Administration;(K)the National Science Foundation;(L)the Office of Management and Budget;(M)the Office of Science and Technology Policy; and(N)such other Federal departments and agencies as the Director or	the Committee or Subcommittee
			 consider appropriate; and(3)(A)coordinate and develop capabilities for data collection, categorization, and dissemination of data
			 from and to other Federal departments and agencies; and(B)engage in information exchange between Federal departments and agencies—(i)to identify and document Federal and non-Federal programs and funding opportunities that support
			 basic and applied research, development, and demonstration proposals to
			 advance the state of energy-water nexus related science and technologies;(ii)if practicable, to leverage existing programs by encouraging joint solicitations, block grants, and
			 matching programs with non-Federal entities; and(iii)to identify opportunities for public-private partnerships,  innovative financing mechanisms, and
			 grant challenges.(d)Review; terminationAt the end of the 10-year period beginning on the date on which the Committee or Subcommittee is
			 established, the Director—(1)shall review the activities of the Committee or Subcommittee and determine the relevance and
			 effectiveness of the Committee or Subcommittee; and(2)based on the determination made under paragraph (1), may terminate the Committee or Subcommittee.4.Crosscut budgetNot later than 30 days after the President submits the budget of the United States Government under
			 section 1105 of title 31, United States Code, the Director of the Office
			 of Management and Budget shall submit to the Committee on Energy and
			 Natural Resources of the Senate and the Committee on Energy and Commerce
			 and the Committee on Natural Resources of the House of Representatives a
			 report that contains—(1)an interagency budget crosscut report that—(A)displays the budget proposed, including any interagency or intraagency transfer, for each of the
			 Federal agencies that carry out energy-water nexus projects for the
			 upcoming fiscal year, separately showing funding requested under both
			 preexisting authorities and under the new authorities granted by this Act;
			 and(B)identifies all expenditures since 2011 by the Federal and State governments on energy-water nexus
			 projects;(2)a detailed accounting of all funds received and obligated by all Federal agencies and State
			 agencies responsible for implementing energy-water nexus projects during
			 the previous fiscal year;(3)a budget for the proposed energy-water nexus projects (including a description of the project,
			 authorization level, and project status) to be carried out in the upcoming
			 fiscal year with the Federal portion of funds for energy-water nexus
			 programs; and(4)a listing of all energy-water nexus projects to be undertaken in the upcoming fiscal year with the
			 Federal portion of funds for those projects.1.Short titleThis Act may be cited as the
		  Nexus of Energy and Water for Sustainability Act of 2014 or the NEWS Act of 2014.2.DefinitionsIn this Act:(1)Committee or SubcommitteeThe term Committee or Subcommittee means the Committee on the Nexus of  Energy and Water	for Sustainability (or the NEWS Committee) or the Subcommittee on the Nexus of Energy and Water for Sustainability (or the NEWS Subcommittee), whichever is established by section 3(a).(2)DirectorThe term Director means the Director of the Office of Science and Technology Policy.(3)Energy-water nexusThe term energy-water nexus means the links between—(A)the water needed to produce fuels, electricity, and other forms of energy; and(B)the energy needed to transport, reclaim, and treat water and wastewater.(4)Grand ChallengesThe term Grand Challenges means	the 21st Century Grand Challenges program  coordinated by the Office of Science and
			 Technology Policy.(5)NSTCThe term NSTC means the National Science and Technology Council.(6)RD&D activitiesThe term RD&D activities means research, development, and demonstration activities.3.Interagency Coordination Committee(a)EstablishmentThe Director  shall establish either a committee or a subcommittee under the NSTC, to be known as 
			 either the Committee on the Nexus of  Energy and Water  for Sustainability
			 (or the NEWS Committee) or the Subcommittee on the Nexus of Energy and Water for Sustainability (or the NEWS Subcommittee), to carry out the
			 duties described in subsection (c).(b)Administration(1)ChairsThe Secretary of Energy and Secretary of the Interior shall serve as co-chairs of the Committee or
			 Subcommittee.(2)Membership; staffingMembership and staffing shall be determined by the NSTC.(c)DutiesThe Committee or Subcommittee shall—(1)serve as a forum for developing common Federal goals and plans on energy-water nexus RD&D activities;(2)not later than 1 year after the date of enactment of this Act, and biannually thereafter, issue a
			 strategic plan on energy-water nexus RD&D activities  priorities
			 and objectives;(3)promote coordination of  the activities  of   Federal departments and agencies on energy-water
			 nexus RD&D activities, including the activities of—(A)the Department of Energy;(B)the Department of the Interior;(C)the Corps of Engineers;(D)the Department of Agriculture;(E)the Department of Defense;(F)the Department of State;(G)the Environmental Protection Agency;(H)the Council on Environmental Quality;(I)the National Institute of Standards and Technology;(J)the National Oceanic and Atmospheric Administration;(K)the National Science Foundation;(L)the Office of Management and Budget;(M)the Office of Science and Technology Policy; and(N)such other Federal departments and agencies as the Director or	the Committee or Subcommittee
			 consider appropriate; and(4)(A)coordinate and develop capabilities and methodologies for data collection, management,	and
			 dissemination of information related to energy-water nexus RD&D activities from and to other Federal departments and agencies ; and(B)promote information exchange between Federal departments and agencies—(i)to identify and document Federal and non-Federal programs and funding opportunities that support
			 basic and applied research, development, and demonstration proposals to
			 advance energy-water nexus related science and technologies;(ii)if practicable, to leverage existing programs by encouraging joint solicitations, block grants, and
			 matching programs with non-Federal entities; and(iii)to identify opportunities for domestic and international public-private partnerships,  innovative
			 financing mechanisms, information and data exchange, and
			 Grand Challenges.(d)Review; reportAt the end of the 10-year period beginning on the date on which the Committee or Subcommittee is
			 established, the Director—(1)shall review the activities, relevance, and effectiveness of the Committee or Subcommittee; and(2)submit to the Committee on Energy and Natural Resources of the Senate and the Committees on
			 Science, Space, and Technology, Energy and Commerce,  and Natural
			 Resources of the House of
		Representatives, a report describing the results of the review conducted under
			 paragraph (1) and a recommendation on whether the  Committee or
			 Subcommittee should continue.4.Crosscut budgetNot later than 30 days after the President submits the budget of the United States Government under
			 section 1105 of title 31, United States Code, the Director of the Office
			 of Management and Budget shall submit to the Committee on Energy and
			 Natural Resources of the Senate and the Committees on Science, Space, and
			 Technology, Energy and Commerce,
			 and Natural Resources of the House of Representatives,
			 an interagency budget crosscut report that displays
			 at the program-, project-, and activity-level for each of the
			 Federal agencies that carry out or support (including through grants,
			 contracts, interagency and intraagency transfers, multiyear and no-year
			 funds) basic and applied RD&D activities to
			 advance the energy-water nexus related science and technologies—(1)the budget proposed in the budget request of the President for the upcoming fiscal year;(2)expenditures and obligations for the prior fiscal year; and(3)estimated expenditures and obligations for the current fiscal year.December 10, 2014Reported with an amendment